Citation Nr: 0734252	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for VA death benefit purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from September 
1942 to May 1945 and regular Philippine Army service from May 
1945 to June 1946.  The appellant seeks surviving spouse 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that denied the claim for 
dependency and indemnity compensation (DIC), death pension, 
and accrued benefits.  The RO determined the appellant did 
not meet the eligibility requirements as a surviving spouse 
for VA benefits.  The appellant presented testimony at a 
personal hearing in August 2007 before the undersigned. 


FINDINGS OF FACT

1.  The appellant and the veteran were married less than one 
month when the veteran died.

2.  There were no children born of the marriage or born to 
them before the marriage.  

3.  The marriage took place more than 15 years after the end 
of the period of service in which the injury or disease 
causing the veteran's death was incurred or aggravated. 




CONCLUSION OF LAW

The criteria for eligibility as a surviving spouse for VA 
death benefits purposes are not met.  38 U.S.C.A. §§ 101(3), 
1304, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.54 
(2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005 and June 2005; 
and a rating decision in July 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  As the Board concludes below that the 
appellant does not meet the criteria for recognition as the 
surviving spouse of the veteran for VA death benefit 
purposes, any questions as to the effective date to be 
assigned are rendered moot.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a statement of the case issued in March 2006.  
The appellant received additional notice in September 2007.  
However, the Board finds that the issuance of a supplemental 
statement of the case is not required because no evidence was 
received subsequent to the March 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The appellant contends that she should be recognized as the 
veteran's surviving spouse.  She contends that the marriage 
contracted was a valid marriage and she has not remarried.  
The marriage has not been annulled or declared void by a 
competent court.  She served and lived together with her late 
husband from the day of the marriage up to the time he died.  
She contends that she is considered the surviving wife at the 
time of the marriage and during the 15 years following his 
service in which he incurred disability that caused his 
death.

A review of the record shows that the veteran was service 
connected for pulmonary tuberculosis evaluated as 100 percent 
disabling since November 1950.  The Board notes that in a 
rating decision in September 2005 the RO granted service 
connection for the cause of the veteran's death.  

The law provides entitlement to dependency and indemnity 
compensation (DIC) to a veteran's surviving spouse, child, or 
parent where the death of the veteran was service connected.  
38 U.S.C.A. § 101 (14); 38 C.F.R. § 3.5.

VA DIC benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) within 15 years of the end of 
the period of service in which the injury or disease causing 
the veteran's death was incurred or aggravated; or (2) for 
one year or more; or (3) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).

A spouse is a person of the opposite sex whose marriage to 
the veteran marriage valid under the law of the place where 
the parties resided at the time of marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).

A surviving spouse is a person of the opposite sex who meets 
the definition of a spouse and who was the veteran's spouse 
at the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse in the case of 
temporary separations), and who has not remarried or (in 
cases not involving remarriage) has not since the death of 
the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of that 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 
3.50(b).

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran is met when 
there has been a separation.  Those requirements are not 
necessarily relevant here.  38 C.F.R. § 3.53(a).

The evidence of record includes a marriage certificate 
showing the marriage took place on March [redacted], 2005.  According 
to the veteran's death certificate he died on March [redacted], 2005.  
The appellant testified in August 2007 that she believed she 
was entitled to benefits since she took care of the veteran 
for a long time even before their marriage.  

The appellant married the veteran in March 2005 which is more 
than 15 years after the end of his service in June 1946.  
That was the period of service in which the disease causing 
his death was incurred.  Therefore, the appellant does not 
qualify as a surviving spouse for VA purposes because she 
married the veteran more than 15 years after his separation 
from service.

The evidence, including the marriage certificate, the 
statements and testimony, and the death certificate show that 
the appellant was married to the veteran for less than one 
year.  38 U.S.C.A. §§ 1304, 1541; 38 C.F.R. § 3.54.  
Therefore, the appellant does not meet the one year marriage 
requirement to qualify as a surviving spouse for VA purposes 
because she was married to the veteran for less than one 
year.

The appellant has not claimed nor does the evidence show that 
there were children born of the marriage, or born to them 
before the marriage.  The appellant wrote in August 2005 that 
no child whose father was the veteran was born of her.  The 
evidence of record shows that the veteran had previously been 
married and the death of his first wife occurred in July 
2001.  There were several children born of the veteran's 
first marriage.  Therefore, the appellant does not qualify as 
a surviving spouse for VA purposes because no children were 
born to her and the veteran.

The Board finds that this is a case where the law is 
dispositive.  The appellant is not the surviving spouse for 
VA benefits eligibility purposes because the appellant does 
not meet any of the categories as a surviving spouse under 
the relevant laws.  Thus, she does not meet the eligibility 
requirements for DIC benefits.  Therefore, the Board must 
deny the appeal.  Since the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for VA death benefit purposes is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


